DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 states that the core portion “can be” more brittle relative to the shell portion. It is unclear whether this is intended to be an optional limitation, or if the claimed core portion is required to be more brittle than the shell portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 27-29, 35-37, 39-41, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Schaff et al., US 2018/0202076.
Regarding claims 21, 22, and 37, Van Der Schaff teaches a consumable filament for uses in a fused filament fabrication/fused deposition modeling (FFF/FDM) process featuring a polymer core loaded with 40-68 vol. % inorganic particles and an outer polymer shell (¶ [0009]-[0019], [0032], [0267]-[0273]). 
Regarding claim 21 specifically, although Van Der Schaff does not explicitly state that the shell retains particles in the core and is configured to remain substantially intact during printing and reduce wear on machinery, this limitation appears to depend upon the printing method/conditions used, and is not an inherent property of the filament. Nevertheless, as the filament materials and structure taught by Van Der Schaff are substantially identical to those taught by Applicant for making the claimed filament, it appears inherent that the shell of the filament of Van Der Schaff would remain intact during printing. 
Regarding claim 37 specifically, Van Der Schaff teaches that the core may be more brittle than the shell, with the filament remaining intact during printing due to the more flexible shell (¶ [0018]-[0019]).

Regarding claims 23-25 and 39, Van Der Schaff teaches that the particles may comprise a metal such as aluminum or tungsten, or a ceramic material such as alumina or silica (¶ [0034]-[0037], [0050]). 

Regarding claims 27, 29, and 40, Van Der Schaff teaches that the first and second polymer may be the same (¶ [0213]), which would result in the polymers having substantially similar glass transition temperatures. 

Regarding claims 28 and 41, Van Der Schaff teaches that the first and second material are different (e.g. ¶ [0307]-[0312]).

Regarding claim 35, Van Der Schaff teaches that the particles may have a size of 0.1 to 80 microns (¶ [0053]), or 12 microns specifically (¶ [0308]).

Regarding claims 36 and 45, Van Der Schaff teaches that the core portion may comprise two different powders (¶ [0036]), in which case the second powder would correspond to the claimed “filler”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schaff et al., US 2018/0202076, as set forth above, in view of Heikkila et al., US2016/0002468.
Regarding claims 26 and 38, the teachings of Van Der Schaff differ from the present invention in that Van Der Schaff does not specifically teach the use of glass beads or carbon fibers as the filler materials of the core. Heikkila, however, teaches that filaments for use in such additive manufacturing techniques may include reinforcing particles, fibers, and/or fillers (¶ [0027]) so as to improve the structural properties of the material, and that the filler may be glass beads (¶ [0044]) or carbon fibers (¶ [0056], [0126]). It would have been obvious to one of ordinary skill in the art to use glass beads or carbon fiber filler in the filament of Van Der Schaff, as doing so would improve the mechanical properties of the filament, and as Heikkila explicitly teaches glass beads and/or carbon fiber fillers to be appropriate for use in filaments like those of Van Der Schaff. 

Claims 30-31, 34, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schaff et al., US 2018/0202076, as set forth above, in view of Mikulak et al., US2012/0231225.
Regarding claims 30-31 and 42-43, the teachings of Van Der Schaff differ from the present invention in that Van Der Schaff does not teach any specific shape for the filament. Mikulak, however, teaches that filaments used in a FFF/FDM process may have a cylindrical geometry (¶ [0061], Fig. 6) or a ribbon geometry (¶ [0021], Fig. 7). It would have been obvious to one of ordinary skill in the art to provide the filament of Van Der Schaff with a cylindrical or ribbon geometry, as Mikulak explicitly teaches a cylindrical or ribbon geometry to be appropriate for filament used in the FFF/FDM process of Schaff. 
Regarding claims 34 and 44, Mikulak teaches the presence of additional particles in the shell portion of the filament (¶ [0056]) that may be present in an amount of as low as 0.01% by weight (¶ [0058]). Note that a concentration of 0.01% by weight would necessarily be a lower concentration than the 40-70 % by volume of particles in the core, based on the relative densities of the polymer matrix and particle materials.  

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Schaff et al., US 2018/0202076, as set forth above, in view of Swartz et al., US2016/0082658.
Regarding claim 32, the teachings of Van Der Schaff differ from the present invention in that Van Der Schaff does not teach ferrite particles. Swartz, however, teaches that such filaments for additive manufacturing may include ferrite particles so as to reduce radar signatures (¶ [0210]). It would have been obvious to one of ordinary skill in the art to use ferrite as the material of Van Der Schaff, as doing so would reduce the radar signature of the material. 
Regarding claim 33, Heikkila teaches the use of ASA (¶ [0134]). 



Response to Arguments
Applicant’s arguments filed 7-14-2022 have been considered but are moot because the new ground of rejection does not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785